Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 1 of 18 Page ID #:17238
                                                                                   1


      1                        UNITED STATES DISTRICT COURT

      2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

      3                HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

      4

      5   ARCONIC, INC.,

      6                        Plaintiff,

      7         vs.                                      Case No. CV 14-6456-GW

      8   APC INVESTMENT CO., et al,

      9                     Defendants.
          _______________________________________/
     10

     11

     12                         REPORTER'S TRANSCRIPT OF
                                    STATUS CONFERENCE
     13                        THURSDAY, SEPTEMBER 10, 2020
                                        8:30 A.M.
     14                          LOS ANGELES, CALIFORNIA

     15

     16

     17

     18

     19

     20

     21        ________________________________________________________

     22                   TERRI A. HOURIGAN, CSR NO. 3838, CCRR
                             FEDERAL OFFICIAL COURT REPORTER
     23                     350 WEST FIRST STREET, ROOM 4311
                              LOS ANGELES, CALIFORNIA 90012
     24                              (213) 894-2849

     25




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 2 of 18 Page ID #:17239
                                                                                   2


      1                           APPEARANCES OF COUNSEL:

      2

      3   FOR THE PLAINTIFF:

      4        LATHROP GPM LLP
               BY: NANCY SHER COHEN
      5            RONALD A. VALENZUELA
               Attorneys at Law
      6        2049 Century Park East, Suite 3500
               Los Angeles, California 90067
      7        nancy.cohen@lathropgpm.com

      8

      9   FOR THE DEFENDANT:      APC INVESTMENT COMPANY

     10        HAMRICK & EVANS
               BY: CHRISTOPHER G. FOSTER
     11        Attorney at Law
               2600 West Olive Avenue, Suite 1020
     12        Burbank, California 91505

     13   FOR THE DEFENDANT:      BODYCOTE THERMAL PROCESSING, INC.

     14        MUSICK PEELER and GARRETT LLP
               BY: GREGORY J. PATTERSON
     15        Attorney at Law
               2810 Townsgate Road, Suite 200
     16        Westlake Village, California 91361

     17        THOMPSON and KNIGHT LLP
               BY: JAMES B. HARRIS
     18        Attorney at Law
               1722 Routh Street, Suite 1500
     19        Dallas, Texas 75201
               james.harris@tklaw.com
     20
          FOR THE DEFENDANT:      POWERLINE OIL COMPANY
     21
               ISOLA LAW GROUP
     22        BY: STEPHEN B. ARDIS
               Attorney at Law
     23        405 West Pine Street
               Lodi, California 95240
     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 3 of 18 Page ID #:17240
                                                                                   3


      1   APPEARANCES OF COUNSEL:

      2   FOR THE DEFENDANT:      CONTINENTAL HEAT TREATING, INC.

      3        WOOD SMITH HENNING and BERMAN LLP
               BY: DAVID F. WOOD
      4        Attorney at Law
               10960 Wilshire Boulevard, 18th Floor
      5        Los Angeles, California 90024
               dwood@wshblaw.com
      6
          FOR THE DEFENDANT:      FERRO CORP.
      7
          BASSI EDLIN HUIE and BLUM LLP
      8   BY: EARL L. HAGSTROM
          515 South Flower Street, Suite 1050
      9   Los Angeles, California 90037

     10   FOR THE DEFENDANT:      FOSS PLATING COMPANY, INC.

     11   LAW OFFICE OF JENNIFER F. NOVAK
          BY: MEGAN SARA MEADOWS
     12   Attorney at Law
          500 Silver Spur Road, Suite 206
     13   Rancho Palos Verdes, California 90272
          megan@fnovakaw.com
     14
          FOR THE DEFENDANT:      PALMTREE ACQUISITION CORPORATION
     15
          COX CASTLE and NICHOLSON LLP
     16   BY: CATHY T. MOSES
              ROBERT P. DOTY
     17   Attorneys at Law
          50 California Street, Suite 3200
     18   San Francisco, California 94111
          cmoses@coxcastle.com
     19
          FOR THE DEFENDANT:      KEKROPIA, INC.
     20
          OTTEN and JOYCE LLP
     21   BY: VICTOR J. OTTEN
          Attorney at Law
     22   3620 Pacific Coast Hwy, Suite 100
          Torrance, California 90505
     23   vic@ottenlawpc.com

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 4 of 18 Page ID #:17241
                                                                                   4


      1   APPEARANCES OF COUNSEL:

      2   FOR THE DEFENDANT:      PHIBRO-TECH, INC.

      3   SSL LAW FIRM LLP
          BY: ZACHARY R. WALTON
      4       ROBERT R. MARTIN, III
          Attorneys at Law
      5   575 Market Street, Suite 2700
          San Francisco, California 94111
      6   rob@ssllawfirm.com

      7   FOR THE DEFENDANT:      UNION PACIFIC RAILROAD COMPANY

      8   GREENBERG GLUSKER FIELDS CLAMAN and MACHTINGER LLP
          BY: DAVID EDWARD CRANSTON
      9   Attorney at Law
          2049 Century Park East, Suite 2600
     10   Los Angeles, California 90067
          dcranston@ggfirm.com
     11
          FOR THE DEFENDANT:      HALLIBURTON AFFILIATES, LLC
     12
          WACTOR and WICK LLP
     13   BY: WILLIAM D. WICK
          Attorney at Law
     14   3640 Grand Avenue, Suite 200
          Oakland, California 94610
     15   bwick@ww-envlaw.com

     16   FOR THE DEFENDANT:      EXXONMOBILE OIL CORPORATION

     17   NORTON ROSE FULBRIGHT US LLP
          BY: LAUREN SHOOR
     18   555 South Flower Street, 41st Floor
          Los Angeles, California 90071
     19   lauren.shoor@nortonrosefulbright.com

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 5 of 18 Page ID #:17242
                                                                                       5


      1          LOS ANGELES, CALIFORNIA; THURSDAY, SEPTEMBER 10, 2020

      2                                    8:30 A.M.

      3                                    --oOo--

      4

      5                THE COURT:    All right.    Let me call the matter of

      6   Arconic versus APC Investment.

      7          For the plaintiff, we have?

      8                MS. COHEN:    Nancy Cohen and Ron Valenzuela.

      9                THE COURT:    All right.    And for the various

     10   defendants, my clerk has already noted your appearance, so I'm

     11   not going to ask you guys because there are too many here.               I

     12   don't want to use the pejorative term -- so I won't --

     13   discretion being a better part of valor.

     14          All right.    We are here on the reversal by the Circuit,

     15   and I remember when I was an AUSA and I had to do an appearance

     16   on a matter, and I had convinced the District Court Judge to

     17   rule in my favor.     And then he got reversed by the Supreme

     18   Court later on, and the first words he said to me when I

     19   appeared in his courtroom again was:         "I thought you said I was

     20   right."

     21          So let me ask Ms. Cohen, I thought you said I was right.

     22                MR. COHEN:    Well, you had two tentatives that were

     23   absolutely right.     But at the end of the day, we certainly

     24   ended up in a different place, Your Honor.

     25                THE COURT:    All right.    I guess we're going to be




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 6 of 18 Page ID #:17243
                                                                                   6


      1   talking future dates.      Have the parties met and talked about

      2   future dates?

      3                MS. COHEN:    We have not, so let me tell Your Honor

      4   what we were thinking about.

      5           On Monday, just so you know -- I would like to give you a

      6   little bit of the lay of the land -- on Monday we understand

      7   that the defendants are going to file a petition for rehearing,

      8   so they will be asking the Ninth Circuit to hear about this

      9   again.

     10           But in the meantime, what we would like is for you to

     11   order us to meet and confer and to set another status

     12   conference at the end of October, because by then, I think that

     13   would be resolved and the mandate will return to you.

     14                THE COURT:    Okay.

     15                MS. COHEN:    Just -- I want to set the lay of the

     16   land.

     17           You might recall, Your Honor, on September 10th, 2018, the

     18   Court signed an order regarding modification of the schedule on

     19   the summary judgment motions on Cercla liability, so those

     20   dates that we had there, which were based mostly on when you

     21   ruled on the statute of limitations, are now out of date.

     22           So what I would like us to meet and confer on the dates

     23   that we would set based upon the order you entered on

     24   September 10, 2018, and that order provided that we file

     25   motions for summary judgment, that there be expert




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 7 of 18 Page ID #:17244
                                                                                   7


      1   declarations, the depositions follow the expert, that

      2   oppositions be filed thereafter, and then experts in the

      3   oppositions will be deposed and then reply brief and a hearing.

      4          So it was a wonderful schedule, and we would like to get

      5   started on that as soon as we can, but we would like to be

      6   ordered to meet and confer, come up with some dates that work

      7   with everyone so we can walk our way through this and get

      8   started on the projects.

      9          So Phase 2 is motions for summary judgment on liability.

     10          Now, one final thing, Your Honor, not all of the parties

     11   are involved in liability.

     12          A number of them, including Palmtree and Bodycote have

     13   stipulated to liability.      So not everyone will be involved in

     14   the next phase.

     15          But many will, and so we would like to get that phase

     16   underway as soon as possible.

     17                THE COURT:    All right.    Let me ask the defense

     18   counsel collectively, does anyone have a major objection to

     19   that processing procedure going forward at this point?

     20          If I don't hear anybody objecting, I would agree with

     21   Ms. Cohen's suggestions, so is there any objections to her

     22   recommendation to the Court?

     23                MR. CRANSTON:     Your Honor, this is David Cranston.

     24   I don't have any major objection, but I would object to her

     25   characterization of what we have in front of us, which is that




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 8 of 18 Page ID #:17245
                                                                                   8


      1   if the order that we are dealing with before was summary

      2   adjudication on certain elements of liability, not on

      3   liability, per se, there is still a lot of issues that need to

      4   be resolved before we get to liability, per se.

      5                THE COURT:    Well, what I would suggest is -- I was

      6   accepting Ms. Cohen's recommendation as a procedure, and what I

      7   would suggest is that obviously you guys are going to meet and

      8   confer anyway to talk about this stuff, and what I would expect

      9   at some point in time is just a joint document which lists the

     10   proposed future dates, and if there is a disagreement with any

     11   future dates or what is to transpire on those future dates,

     12   that would be included in the same document so the Court can

     13   just look at the document and talk with the counsel about the

     14   future schedule in this case.

     15          So I presume that is what you are going to be talking

     16   about and nobody is waiving any sort of rights, et cetera, in

     17   this regard, so, why don't we do it in that fashion.

     18          Let me ask Ms. Cohen, so in other words, we're going to be

     19   setting a date at the end of October where we're going to know

     20   at that point in time whether or not any sort of petition in

     21   regards to stuff that is going to the Circuit would have been

     22   resolved by then.

     23                MR. MARTIN:    Your Honor, I apologize for

     24   interrupting.     This is Robert Martin, one of the defense

     25   counsel.




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 9 of 18 Page ID #:17246
                                                                                   9


      1          If I could interject for a quick moment.

      2          The petition for rehearing en banc by the defendants here

      3   is being filed next week, as plaintiff's counsel mentioned.

      4          The petition may be -- it may be resolved within a few

      5   weeks if one of the Ninth Circuit Judges find it of interest

      6   for en banc rehearing.

      7          However, if one of the Judges on the Court does find it of

      8   interest and calls for additional briefing, or if that

      9   discussion amongst the Court whether or not to bring it up for

     10   en banc rehearing occurs, we could be looking at a month-long

     11   process easily, 2021 before the mandate returns to this Court.

     12          So they are talking about meeting and conferring on

     13   summary judgment dates, but it may be premature at this point,

     14   and I would suggest that the Court, you know, perhaps schedule

     15   a status conference every so often or actually just schedule a

     16   status conference to occur within a week or two after the

     17   mandate issues, or perhaps schedule the time for the parties to

     18   meet and confer with them several weeks after the mandate

     19   issues.

     20          But until the mandate issues, I don't know that there is a

     21   whole lot for us to do right now before you.

     22                THE COURT:    All right.    Let me ask everybody else,

     23   including Ms. Cohen, he may have a good suggestion in that

     24   regard because, obviously, what I might just do is simply set

     25   either a scheduling conference like a week after the mandate




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 10 of 18 Page ID #:17247
                                                                                    10


       1   returns or just say that the plan of you meeting together to

       2   talk about scheduling must be done within, let's say, a week

       3   after that, and a report given to the Court ten days later,

       4   something to that effect.

       5         Let me ask Ms. Cohen, do you have any objection to that

       6   approach?

       7                MS. COHEN:    I do, Your Honor, because I feel like

       8   the meet and confer oftentimes takes a bit of time, as you can

       9   tell by Mr. Cranston's comment on exactly what is going on,

      10   even though I think we have a pretty clear order on what is

      11   going to happen next, and it's just the dates.

      12         So I think that the timing is being suggested by

      13   Mr. Martin isn't exactly right either, because first of all as

      14   you know, the Court could say, we're going to send it right on

      15   back and an issue the mandate immediately.

      16         The Court could ask for a response, but either way I think

      17   we're going to get an answer from the Court by most likely the

      18   end of the year, at the latest.

      19         So I would like this Court to keep a pretty tight string

      20   on this and you have authority to do that, as you know.

      21                THE COURT:    Let me stop you.    This is what I would

      22   propose to do.    I will go along with the original suggestion of

      23   you meeting, but I guess what I would expect then, you will be

      24   discussing the dates, but the dates would be based upon the

      25   date that the mandate is returned to this Court.




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 11 of 18 Page ID #:17248
                                                                                    11


       1           In other words, you wouldn't say, oh we plan to have a

       2   summary judgment heard by let's say December 1st or something

       3   like that, because the mandate may not have been returned by

       4   then.

       5           So I presume whatever dates you are going to be setting

       6   would be dates based upon whatever the date of the mandates

       7   return from the Circuit to this Court.

       8                MS. COHEN:    Yes, Your Honor, that is right.

       9           And right now it's based upon when you are issuing your

      10   order on the statute of limitations.        So simply modifying that

      11   to in effect saying based upon the return of the mandate is

      12   easy to do based on the way the order is written right now.

      13                THE COURT:    All right.   Let me ask, does anybody

      14   have any objection to that approach at this point?

      15                MR. HARRIS:    Your Honor, this is Jim Harris with

      16   BodyCote.    I don't want to lay behind the log.

      17           There is some probability that whatever the Ninth Circuit

      18   decides is not to reconsider that further appeal could happen.

      19           And I just want to make sure that everybody is aware of

      20   that, which may require further input from the Court.

      21                THE COURT:    Well, let me ask, when you say "a

      22   further appeal," I don't understand what you are saying?

      23                MR. HARRIS:    Well, there may be a request asking the

      24   Supreme Court review this.

      25                THE COURT:    Well, you know, the Supreme Court grants




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 12 of 18 Page ID #:17249
                                                                                    12


       1   these things so rarely, so I wouldn't wait for that one.           I

       2   would wait for the Circuit, but I'm not going to wait for the

       3   Supreme Court.

       4                 MR. HARRIS:   I understand, Your Honor.

       5                 THE COURT:    That's fine.   Anybody else have anything

       6   to say?

       7                 MR. WALTON:   Your Honor, this is Zach Walton.       I

       8   appreciate the logic of just setting up the days based on what

       9   we get back from the Ninth Circuit.        My only concern about that

      10   is there are holidays coming up so we could agree to a

      11   schedule, then it falls on Thanksgiving or whatever.

      12                 THE COURT:    Let's put it this way, I presume

      13   everybody would include those sort of things as well.

      14                 MS. COHEN:    We will, Your Honor.

      15                 THE COURT:    In other words, if there is a holiday

      16   that falls in this timeframe, that automatically adds, you

      17   know, like, three additional business days or something like

      18   that to the schedule, and something like that can be

      19   accommodated.

      20                 MS. COHEN:    That's why we need to meet and confer,

      21   Your Honor.

      22                 THE COURT:    If there is nothing else, everybody have

      23   a very nice rest of the day and stay safe.

      24                 MS. COHEN:    Your Honor, do you think we could have a

      25   status conference date?




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 13 of 18 Page ID #:17250
                                                                                    13


       1                 THE COURT:   I thought we already decided on the end

       2   of October.

       3                 MS. COHEN:   Yeah, we did, but we need a date.

       4                 THE COURT:   October 29th.

       5                 MS. COHEN:   Very good.

       6                 THE COURT:   At 8:30.

       7                 THE COURTROOM DEPUTY:     Do you want a status report?

       8                 THE COURT:   Just give a short status report, by

       9   let's say noon on the 27th.

      10                 MS. COHEN:   Very good.

      11                 THE COURT:   All right.     Thank you.   Everybody have a

      12   nice day.

      13                 (The proceedings concluded at 8:58 a.m.)

      14                                     * * *

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 14 of 18 Page ID #:17251
                                                                                    14


       1                     CERTIFICATE OF OFFICIAL REPORTER

       2

       3   COUNTY OF LOS ANGELES      )
                                      )
       4   STATE OF CALIFORNIA        )

       5

       6                I, TERRI A. HOURIGAN, Federal Official Realtime

       7   Court Reporter, in and for the United States District Court for

       8   the Central District of California, do hereby certify that

       9   pursuant to Section 753, Title 28, United States Code that the

      10   foregoing is a true and correct transcript of the

      11   stenographically reported proceedings held in the

      12   above-entitled matter and that the transcript page format is in

      13   conformance with the regulations of the judicial conference of

      14   the United States.

      15

      16   Date:   September 15, 2020

      17

      18

      19                                   /s/ TERRI A. HOURIGAN

      20                          TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                      Federal Official Court Reporter
      21

      22

      23

      24

      25




                               UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 15 of 18 Page ID #:17252
                                                                                                                                       1


               /                                        appeared [1] - 5:19      3:18, 3:22, 4:5, 4:9,        CONTINENTAL [1] -
                                         7
                                                        appreciate [1] - 12:8    14:8                        2:21
    /s [1] - 14:19            753 [1] - 14:9            approach [2] - 10:6,       case [1] - 8:14            convinced [1] - 5:16
                                                       11:14                       Case [1] - 1:7             CORP [1] - 3:2
               1                         8              ARCONIC [1] - 1:5          CASTLE [1] - 3:11          CORPORATION [1] -
                                                        Arconic [1] - 5:6          CATHY [1] - 3:11          3:10
    10 [3] - 1:13, 5:1,       894-2849 [1] - 1:24       ARDIS [1] - 2:18           CCRR [1] - 1:22            correct [1] - 14:10
   6:24                       8:30 [3] - 1:13, 5:2,     Attorney [9] - 2:11,       Central [1] - 14:8         counsel [4] - 7:18,
    100 [1] - 3:17           13:6                      2:15, 2:19, 2:23, 3:7,      CENTRAL [1] - 1:2         8:13, 8:25, 9:3
    1020 [1] - 2:11           8:58 [1] - 13:13         3:17, 3:21, 4:4, 4:8        Century [2] - 2:6, 4:4     COUNSEL [3] - 2:1,
    1050 [1] - 3:4                                      Attorneys [2] - 2:5,       Cercla [1] - 6:19         3:1, 4:1
    10960 [1] - 2:23                     9             3:12                        certain [1] - 8:2          COUNTY [1] - 14:3
    10th [1] - 6:17                                     AUSA [1] - 5:15            certainly [1] - 5:23       Court [23] - 5:16,
    14-6456-GW [1] - 1:7      90012 [1] - 1:23          authority [1] - 10:20      CERTIFICATE [1] -         5:18, 6:18, 7:22, 8:12,
    15 [1] - 14:16            90024 [1] - 2:24          automatically [1] -      14:1                        9:7, 9:9, 9:11, 9:14,
    18th [1] - 2:23           90037 [1] - 3:4          12:16                       certify [1] - 14:8        10:3, 10:14, 10:16,
    1st [1] - 11:2            90067 [2] - 2:6, 4:5      Avenue [2] - 2:11,         cetera [1] - 8:16         10:17, 10:19, 10:25,
                              90272 [1] - 3:8          4:9                         characterization [1]      11:7, 11:20, 11:24,
               2              90505 [1] - 3:18          aware [1] - 11:19        - 7:25                      11:25, 12:3, 14:7,
                              91361 [1] - 2:16                                     CHRISTOPHER [1] -         14:20
    2 [1] - 7:9               91505 [1] - 2:12                    B              2:10                         COURT [22] - 1:1,
    200 [2] - 2:15, 4:9       94111 [2] - 3:13, 3:22                               Circuit [8] - 5:14,       1:22, 5:5, 5:9, 5:25,
    2018 [2] - 6:17, 6:24     94610 [1] - 4:9            banc [3] - 9:2, 9:6,    6:8, 8:21, 9:5, 11:7,       6:14, 7:17, 8:5, 9:22,
    2020 [3] - 1:13, 5:1,     95240 [1] - 2:20         9:10                      11:17, 12:2, 12:9           10:21, 11:13, 11:21,
   14:16                                                 based [8] - 6:20,         CLAMAN [1] - 4:3          11:25, 12:5, 12:12,
    2021 [1] - 9:11                     A              6:23, 10:24, 11:6,          clear [1] - 10:10         12:15, 12:22, 13:1,
    2049 [2] - 2:6, 4:4                                11:9, 11:11, 11:12,         clerk [1] - 5:10          13:4, 13:6, 13:8,
    206 [1] - 3:8             A.M [2] - 1:13, 5:2      12:8                        cmoses@coxcastle          13:11
    213 [1] - 1:24            a.m [1] - 13:13            BASSI [1] - 3:3         .com [1] - 3:14              COURTROOM [1] -
    2600 [2] - 2:11, 4:4      above-entitled [1] -       behind [1] - 11:16        CO [1] - 1:8              13:7
    27th [1] - 13:9          14:12                       BERMAN [1] - 2:22         Coast [1] - 3:17           courtroom [1] - 5:19
    28 [1] - 14:9             absolutely [1] - 5:23      better [1] - 5:13                                    COX [1] - 3:11
                                                                                   Code [1] - 14:9
    2810 [1] - 2:15           accepting [1] - 8:6        bit [2] - 6:6, 10:8                                  CRANSTON [2] - 4:3,
                                                                                   COHEN [13] - 2:4,
    29th [1] - 13:4           accommodated [1] -         BLUM [1] - 3:3          5:8, 5:22, 6:3, 6:15,       7:23
                             12:19                       Bodycote [2] - 7:12,    10:7, 11:8, 12:14,           Cranston [1] - 7:23
               3              ACQUISITION [1] -        11:16                     12:20, 12:24, 13:3,          Cranston's [1] - 10:9
                             3:10                        BODYCOTE [1] -          13:5, 13:10                  CRR [1] - 14:20
    3200 [1] - 3:13           additional [2] - 9:8,    2:13                        Cohen [5] - 5:8, 5:21,     CSR [2] - 1:22, 14:20
    350 [1] - 1:23           12:17                       Boulevard [1] - 2:23    8:18, 9:23, 10:5             CV [1] - 1:7
    3500 [1] - 2:6            adds [1] - 12:16           brief [1] - 7:3           Cohen's [2] - 7:21,
    3620 [1] - 3:17           adjudication [1] - 8:2     briefing [1] - 9:8      8:6                                    D
    3640 [1] - 4:9            AFFILIATES [1] - 4:6       bring [1] - 9:9           collectively [1] - 7:18
    3838 [2] - 1:22, 14:20    agree [2] - 7:20,          Burbank [1] - 2:12                                   date [6] - 6:21, 8:19,
                                                                                   coming [1] - 12:10
                             12:10                       business [1] - 12:17                                10:25, 11:6, 12:25,
                                                                                   comment [1] - 10:9
               4              al [1] - 1:8               bwick@ww [1] - 4:10                                 13:3
                                                                                   COMPANY [4] - 2:9,
                              Angeles [4] - 2:6,         bwick@ww-envlaw                                      Date [1] - 14:16
                                                                                 2:17, 3:5, 4:2
    405 [1] - 2:19           2:24, 3:4, 4:5            .com [1] - 4:10                                        dates [14] - 6:1, 6:2,
                                                                                   concern [1] - 12:9
    4311 [1] - 1:23           ANGELES [4] - 1:14,        BY [12] - 2:4, 2:10,                                6:20, 6:22, 7:6, 8:10,
                                                                                   concluded [1] -
                             1:23, 5:1, 14:3           2:14, 2:18, 2:22, 3:3,                                8:11, 9:13, 10:11,
                                                                                 13:13
               5              answer [1] - 10:17       3:7, 3:11, 3:16, 3:21,                                10:24, 11:5, 11:6
                                                                                   confer [7] - 6:11,
                              anyway [1] - 8:8         4:3, 4:8                                               DAVID [2] - 2:22, 4:3
                                                                                 6:22, 7:6, 8:8, 9:18,
    50 [1] - 3:13             APC [3] - 1:8, 2:9,                                                             David [1] - 7:23
                                                                                 10:8, 12:20
    500 [1] - 3:8            5:6                                                                              days [3] - 10:3, 12:8,
    505 [1] - 3:22
                                                                  C                CONFERENCE [1] -
                                                                                                             12:17
                              apologize [1] - 8:23                               1:12
    515 [1] - 3:4             appeal [2] - 11:18,       CALIFORNIA [5] -                                      dcranston@ggfirm.
                                                                                   conference [6] -
                             11:22                     1:2, 1:14, 1:23, 5:1,                                 com [1] - 4:5
                                                                                 6:12, 9:15, 9:16, 9:25,
               6              appearance [2] -         14:4                      12:25, 14:13                 dealing [1] - 8:1
                             5:10, 5:15                 California [14] - 2:6,     conferring [1] - 9:12      December [1] - 11:2
    620 [1] - 3:22            APPEARANCES [3] -        2:12, 2:16, 2:20, 2:24,                                decided [1] - 13:1
                                                                                   conformance [1] -
                             2:1, 3:1, 4:1             3:4, 3:8, 3:13, 3:13,     14:13                        decides [1] - 11:18




                                       UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 16 of 18 Page ID #:17253
                                                                                                                                          2

    declarations [1] - 7:1     experts [1] - 7:2         4:6                         Judge [1] - 5:16           matter [3] - 5:5, 5:16,
    DEFENDANT [11] -                                      HAMRICK [1] - 2:10         JUDGE [1] - 1:3           14:12
   2:9, 2:13, 2:17, 2:21,                F                HARRIS [3] - 11:15,        Judges [2] - 9:5, 9:7      MEADOWS [1] - 3:7
   3:2, 3:5, 3:10, 3:15,                                 11:23, 12:4                 judgment [5] - 6:19,       meantime [1] - 6:10
   3:19, 4:2, 4:6              falls [2] - 12:11,         Harris [1] - 11:15        6:25, 7:9, 9:13, 11:2       meet [7] - 6:11, 6:22,
    defendants [3] - 5:9,     12:16                       hear [2] - 6:8, 7:20       judicial [1] - 14:13      7:6, 8:7, 9:18, 10:8,
   6:7, 9:2                    fashion [1] - 8:17         heard [1] - 11:2                                     12:20
    Defendants [1] - 1:9       favor [1] - 5:17           hearing [1] - 7:3                    K                meeting [3] - 9:12,
    defense [2] - 7:17,        FEDERAL [1] - 1:22         HEAT [1] - 2:21                                      10:1, 10:23
   8:24                        Federal [2] - 14:6,        held [1] - 14:11           keep [1] - 10:19           MEGAN [1] - 3:7
    deposed [1] - 7:3         14:20                       HENNING [1] - 2:22         KEKROPIA [1] - 3:15        megan@fnovakaw.
    depositions [1] - 7:1      FERRO [1] - 3:2            hereby [1] - 14:8                                    com [1] - 3:9
    DEPUTY [1] - 13:7          few [1] - 9:4              holiday [1] - 12:15                  L                mentioned [1] - 9:3
    different [1] - 5:24       FIELDS [1] - 4:3           holidays [1] - 12:10                                  met [1] - 6:1
    disagreement [1] -         file [2] - 6:7, 6:24       Honor [14] - 5:24,         land [2] - 6:6, 6:16       might [2] - 6:17, 9:24
   8:10                        filed [2] - 7:2, 9:3      6:3, 6:17, 7:10, 7:23,      latest [1] - 10:18         modification [1] -
    discretion [1] - 5:12      final [1] - 7:10          8:23, 10:7, 11:8,           LATHROP [1] - 2:4         6:18
    discussing [1] -           fine [1] - 12:5           11:15, 12:4, 12:7,          Law [11] - 2:5, 2:11,      modifying [1] - 11:10
   10:24                       FIRM [1] - 3:20           12:14, 12:21, 12:24        2:15, 2:19, 2:23, 3:7,      moment [1] - 9:1
    discussion [1] - 9:9       first [2] - 5:18, 10:13    HONORABLE [1] -           3:12, 3:17, 3:21, 4:4,      Monday [2] - 6:5, 6:6
    District [3] - 5:16,       FIRST [1] - 1:23          1:3                        4:8                         Montgomery [1] -
   14:7, 14:8                  Floor [1] - 2:23           HOURIGAN [4] -             LAW [3] - 2:18, 3:6,      3:22
    DISTRICT [3] - 1:1,        Flower [1] - 3:4          1:22, 14:6, 14:19,         3:20                        month [1] - 9:10
   1:2, 1:3                    follow [1] - 7:1          14:20                       lay [3] - 6:6, 6:15,       month-long [1] -
    DIVISION [1] - 1:2         FOR [12] - 2:3, 2:9,       HUIE [1] - 3:3            11:16                      9:10
    document [3] - 8:9,       2:13, 2:17, 2:21, 3:2,      Hwy [1] - 3:17             liability [7] - 6:19,      MOSES [1] - 3:11
   8:12, 8:13                 3:5, 3:10, 3:15, 3:19,                                7:9, 7:11, 7:13, 8:2,       most [1] - 10:17
                                                                                    8:3, 8:4
    done [1] - 10:2           4:2, 4:6                               I               likely [1] - 10:17
                                                                                                                mostly [1] - 6:20
    DOTY [1] - 3:12            foregoing [1] - 14:10                                                            motions [3] - 6:19,
    dwood@wshblaw.             format [1] - 14:12         III [1] - 3:21             limitations [2] - 6:21,   6:25, 7:9
   com [1] - 2:24              forward [1] - 7:19         immediately [1] -         11:10                       MR [7] - 5:22, 7:23,
                               FOSS [1] - 3:5            10:15                       lists [1] - 8:9           8:23, 11:15, 11:23,
                                                          INC [6] - 1:5, 2:13,       LLC [1] - 4:6
              E                FOSTER [1] - 2:10
                                                                                     LLP [9] - 2:4, 2:14,
                                                                                                               12:4, 12:7
                               Francisco [2] - 3:13,     2:21, 3:5, 3:15, 3:19                                  MS [11] - 5:8, 6:3,
    EARL [1] - 3:3            3:22                        include [1] - 12:13       2:22, 3:3, 3:11, 3:16,     6:15, 10:7, 11:8,
    easily [1] - 9:11          front [1] - 7:25           included [1] - 8:12       3:20, 4:3, 4:7             12:14, 12:20, 12:24,
    East [2] - 2:6, 4:4        future [6] - 6:1, 6:2,     including [2] - 7:12,      Lodi [1] - 2:20           13:3, 13:5, 13:10
    easy [1] - 11:12          8:10, 8:11, 8:14           9:23                        log [1] - 11:16            MUSICK [1] - 2:14
    EDLIN [1] - 3:3                                       input [1] - 11:20          logic [1] - 12:8           must [1] - 10:2
                                                          interest [2] - 9:5, 9:8    look [1] - 8:13
    EDWARD [1] - 4:3                     G
                                                          interject [1] - 9:1        looking [1] - 9:10
    effect [2] - 10:4,
                                                                                     Los [4] - 2:6, 2:24,
                                                                                                                          N
   11:11                       GARRETT [1] - 2:14         interrupting [1] -
    either [3] - 9:25,         GEORGE [1] - 1:3          8:24                       3:4, 4:5                     Nancy [1] - 5:8
   10:13, 10:16                given [1] - 10:3           INVESTMENT [2] -           LOS [4] - 1:14, 1:23,       NANCY [1] - 2:4
    elements [1] - 8:2         GLUSKER [1] - 4:3         1:8, 2:9                   5:1, 14:3                    nancy.cohen@
    en [3] - 9:2, 9:6, 9:10    GPM [1] - 2:4              Investment [1] - 5:6                                 lathropgpm.com [1] -
    end [5] - 5:23, 6:12,      Grand [1] - 4:9            involved [2] - 7:11,                 M               2:7
   8:19, 10:18, 13:1           grants [1] - 11:25        7:13                                                    need [3] - 8:3, 12:20,
    ended [1] - 5:24           GREENBERG [1] -            ISOLA [1] - 2:18           MACHTINGER [1] -          13:3
                              4:3                         issue [1] - 10:15         4:3                          next [3] - 7:14, 9:3,
    entered [1] - 6:23
                               GREGORY [1] - 2:14         issues [4] - 8:3, 9:17,    major [2] - 7:18, 7:24    10:11
    entitled [1] - 14:12
                               GROUP [1] - 2:18          9:19, 9:20                  mandate [10] - 6:13,        nice [2] - 12:23,
    envlaw.com [1] -
                               guess [2] - 5:25,          issuing [1] - 11:9        9:11, 9:17, 9:18, 9:20,    13:12
   4:10
                                                                                    9:25, 10:15, 10:25,          NICHOLSON [1] -
    et [2] - 1:8, 8:16        10:23
                                                                                    11:3, 11:11
    EVANS [1] - 2:10           guys [2] - 5:11, 8:7                 J                mandates [1] - 11:6
                                                                                                               3:11
    exactly [2] - 10:9,                                                                                          Ninth [4] - 6:8, 9:5,
                                                          JENNIFER [1] - 3:6         Martin [2] - 8:24,
   10:13                                 H                                          10:13
                                                                                                               11:17, 12:9
    expect [2] - 8:8,                                     Jim [1] - 11:15                                        NO [2] - 1:22, 14:20
                               HAGSTROM [1] - 3:3         joint [1] - 8:9            MARTIN [2] - 3:21,          nobody [1] - 8:16
   10:23
                               HALLIBURTON [1] -          JOYCE [1] - 3:16          8:23                         noon [1] - 13:9
    expert [2] - 6:25, 7:1




                                        UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 17 of 18 Page ID #:17254
                                                                                                                                       3

    noted [1] - 5:10           pejorative [1] - 5:12    11:18                      Section [1] - 14:9        6:25, 7:9, 8:1, 9:13,
    nothing [1] - 12:22        per [2] - 8:3, 8:4        regard [2] - 8:17,        send [1] - 10:14          11:2
    NOVAK [1] - 3:6            perhaps [2] - 9:14,      9:24                       SEPTEMBER [2] -            Supreme [4] - 5:17,
    number [1] - 7:12         9:17                       regarding [1] - 6:18    1:13, 5:1                   11:24, 11:25, 12:3
                               petition [4] - 6:7,       regards [1] - 8:21        September [3] -
              O               8:20, 9:2, 9:4             regulations [1] -       6:17, 6:24, 14:16                      T
                               Phase [1] - 7:9          14:13                      set [4] - 6:11, 6:15,
    Oakland [1] - 4:9          phase [2] - 7:14,         rehearing [4] - 6:7,    6:23, 9:24                   TECH [1] - 3:19
    object [1] - 7:24         7:15                      9:2, 9:6, 9:10             setting [3] - 8:19,        ten [1] - 10:3
    objecting [1] - 7:20       PHIBRO [1] - 3:19         remember [1] - 5:15     11:5, 12:8                   tentatives [1] - 5:22
    objection [4] - 7:18,      PHIBRO-TECH [1] -         reply [1] - 7:3           several [1] - 9:18         term [1] - 5:12
   7:24, 10:5, 11:14          3:19                       report [3] - 10:3,        SHER [1] - 2:4             TERRI [4] - 1:22,
    objections [1] - 7:21      Pine [1] - 2:19          13:7, 13:8                 short [1] - 13:8          14:6, 14:19, 14:20
    obviously [2] - 8:7,       place [1] - 5:24          reported [1] - 14:11      signed [1] - 6:18          Thanksgiving [1] -
   9:24                        Plaintiff [1] - 1:6       REPORTER [2] -            Silver [1] - 3:8          12:11
    occur [1] - 9:16           plaintiff [1] - 5:7      1:22, 14:1                 simply [2] - 9:24,         THE [33] - 2:3, 2:9,
    occurs [1] - 9:10          PLAINTIFF [1] - 2:3       Reporter [2] - 14:7,    11:10                       2:13, 2:17, 2:21, 3:2,
    October [4] - 6:12,        plaintiff's [1] - 9:3    14:20                      SMITH [1] - 2:22          3:5, 3:10, 3:15, 3:19,
   8:19, 13:2, 13:4            plan [2] - 10:1, 11:1     REPORTER'S [1] -          soon [2] - 7:5, 7:16      4:2, 4:6, 5:5, 5:9,
    OF [9] - 1:2, 1:12,        PLATING [1] - 3:5        1:12                       sort [3] - 8:16, 8:20,    5:25, 6:14, 7:17, 8:5,
   2:1, 3:1, 3:6, 4:1,         point [5] - 7:19, 8:9,    request [1] - 11:23     12:13                       9:22, 10:21, 11:13,
   14:1, 14:3, 14:4           8:20, 9:13, 11:14          require [1] - 11:20       South [1] - 3:4           11:21, 11:25, 12:5,
    OFFICE [1] - 3:6           possible [1] - 7:16       resolved [4] - 6:13,      Spur [1] - 3:8            12:12, 12:15, 12:22,
    Official [2] - 14:6,                                8:4, 8:22, 9:4             SSL [1] - 3:20            13:1, 13:4, 13:6, 13:7,
                               POWERLINE [1] -
   14:20                                                 response [1] - 10:16                                13:8, 13:11
                              2:17                                                 started [2] - 7:5, 7:8
    OFFICIAL [2] - 1:22,                                 rest [1] - 12:23                                     thereafter [1] - 7:2
                               premature [1] - 9:13                                STATE [1] - 14:4
   14:1                                                  return [3] - 6:13,                                   THERMAL [1] - 2:13
                               presume [3] - 8:15,                                 STATES [1] - 1:1
    often [1] - 9:15                                    11:7, 11:11                                           thinking [1] - 6:4
                              11:5, 12:12                                          States [3] - 14:7,
    oftentimes [1] - 10:8                                returned [2] - 10:25,                                three [1] - 12:17
                               pretty [2] - 10:10,                               14:9, 14:14
    OIL [1] - 2:17            10:19                     11:3                                                  THURSDAY [2] -
                                                                                   STATUS [1] - 1:12
    Olive [1] - 2:11           probability [1] -         returns [2] - 9:11,                                 1:13, 5:1
                                                                                   status [6] - 6:11,
    one [5] - 7:10, 8:24,     11:17                     10:1                                                  tight [1] - 10:19
                                                                                 9:15, 9:16, 12:25,
   9:5, 9:7, 12:1              procedure [2] - 7:19,     reversal [1] - 5:14     13:7, 13:8                   timeframe [1] - 12:16
    oOo [1] - 5:3             8:6                        reversed [1] - 5:17       statute [2] - 6:21,        timing [1] - 10:12
    oppositions [2] -          proceedings [2] -         review [1] - 11:24      11:10                        Title [1] - 14:9
   7:2, 7:3                   13:13, 14:11               rights [1] - 8:16         stay [1] - 12:23           together [1] - 10:1
    order [8] - 6:11, 6:18,    process [1] - 9:11        Road [2] - 2:15, 3:8      stenographically [1]       Torrance [1] - 3:18
   6:23, 6:24, 8:1, 10:10,     PROCESSING [1] -          rob@ssllawfirm.         - 14:11                      Townsgate [1] - 2:15
   11:10, 11:12               2:13                      com [1] - 3:23             STEPHEN [1] - 2:18         TRANSCRIPT [1] -
    ordered [1] - 7:6          processing [1] - 7:19     ROBERT [2] - 3:12,        still [1] - 8:3           1:12
    original [1] - 10:22       projects [1] - 7:8       3:21                       stipulated [1] - 7:13      transcript [2] -
    OTTEN [2] - 3:16,          propose [1] - 10:22       Robert [1] - 8:24         stop [1] - 10:21          14:10, 14:12
   3:16                        proposed [1] - 8:10       Ron [1] - 5:8             Street [4] - 2:19, 3:4,    transpire [1] - 8:11
                               provided [1] - 6:24       RONALD [1] - 2:5        3:13, 3:22                   TREATING [1] - 2:21
              P                pursuant [1] - 14:9       ROOM [1] - 1:23           STREET [1] - 1:23          true [1] - 14:10
                               put [1] - 12:12           RPR [1] - 14:20           string [1] - 10:19         two [2] - 5:22, 9:16
    PACIFIC [1] - 4:2                                    rule [1] - 5:17           stuff [2] - 8:8, 8:21
    Pacific [1] - 3:17
                                         Q               ruled [1] - 6:21          suggest [3] - 8:5,                   U
    page [1] - 14:12                                                             8:7, 9:14
    Palmtree [1] - 7:12        quick [1] - 9:1                                                                U.S [1] - 1:3
    PALMTREE [1] -
                                                                   S               suggested [1] -
                                                                                                              underway [1] - 7:16
                                                                                 10:12
   3:10                                                                                                       UNION [1] - 4:2
                                         R               safe [1] - 12:23          suggestion [2] -
                                                                                                              United [3] - 14:7,
    Palos [1] - 3:8                                      San [2] - 3:13, 3:22    9:23, 10:22
    Park [2] - 2:6, 4:4         RAILROAD [1] - 4:2       SARA [1] - 3:7                                      14:9, 14:14
                                                                                   suggestions [1] -
    part [1] - 5:13             Rancho [1] - 3:8         schedule [8] - 6:18,                                 UNITED [1] - 1:1
                                                                                 7:21
    parties [3] - 6:1,          rarely [1] - 12:1       7:4, 8:14, 9:14, 9:15,                                up [5] - 5:24, 7:6,
                                                                                   Suite [10] - 2:6, 2:11,
   7:10, 9:17                   Realtime [1] - 14:6     9:17, 12:11, 12:18                                   9:9, 12:8, 12:10
                                                                                 2:15, 3:4, 3:8, 3:13,
    PATTERSON [1] -             recommendation [2]       scheduling [2] -        3:17, 3:22, 4:4, 4:9
   2:14                       - 7:22, 8:6               9:25, 10:2                 summary [6] - 6:19,
    PEELER [1] - 2:14           reconsider [1] -         se [2] - 8:3, 8:4




                                        UNITED STATES DISTRICT COURT
Case 2:14-cv-06456-GW-E Document 877 Filed 11/02/20 Page 18 of 18 Page ID #:17255
                                                                            4


              V
    Valenzuela [1] - 5:8
    VALENZUELA [1] -
   2:5
    valor [1] - 5:13
    various [1] - 5:9
    Verdes [1] - 3:8
    versus [1] - 5:6
    vic@ottenlawpc.
   com [1] - 3:18
    VICTOR [1] - 3:16
    Village [1] - 2:16
    vs [1] - 1:7

             W
    WACTOR [1] - 4:7
    wait [3] - 12:1, 12:2
    waiving [1] - 8:16
    walk [1] - 7:7
    WALTON [1] - 12:7
    Walton [1] - 12:7
    week [4] - 9:3, 9:16,
   9:25, 10:2
    weeks [2] - 9:5, 9:18
    WEST [1] - 1:23
    West [2] - 2:11, 2:19
    WESTERN [1] - 1:2
    Westlake [1] - 2:16
    whole [1] - 9:21
    WICK [2] - 4:7, 4:8
    WILLIAM [1] - 4:8
    Wilshire [1] - 2:23
    wonderful [1] - 7:4
    WOOD [2] - 2:22,
   2:22
    words [4] - 5:18,
   8:18, 11:1, 12:15
    written [1] - 11:12
    WU [1] - 1:3

              Y
    year [1] - 10:18

              Z
    Zach [1] - 12:7




                            UNITED STATES DISTRICT COURT
